Opper, J., dissenting: If we were to consider here whether decedent had retained an interest for a period “which does not in fact end before his death,” the discussion in the committee report and in fact the construction of the language itself would preclude taxing the estate upon the value of the transferred property. Similarly, if we were dealing with a transfer prior to 1937, the respondent’s official ruling then in effect would furnish a ground for the same result. Estate of Charles Curie, 4 T. C. 1175. It is unnecessarily harsh to impose a more stringent tax liability than respondent himself has announced, particularly where the taxpayer’s position may well have been founded upon that assumed condition of the tax law. See Great Northern Ry. v. Sunburst Co., 287 U. S. 358, 364. But here I do not see how we can escape the necessity of taking.a fresh view of the problem. This was determined to be a transfer for a period “not ascertainable without reference” to decedent’s death. And it was literally that. When the decedent set up the trust now in controversy, respondent’s official regulations had for four years dealt with such a transfer as includible in the gross estate. Respondent’s prior contrary ruling may have been a justifiable interpretation of a statute of somewhat ambiguous import. Even so, it would still be susceptible of reconsideration and reversal as to cases subsequently arising. See Helvering v. Wilshire Oil Co., 308 U. S. 90; Helvering v. Reynolds Tobacco Co., 306 U. S. 110. Since I regard the present administrative interpretation as comporting with the literal language of the statute and as not being in conflict with its spirit, and since the section, if not the subsection, has since then been amended without change of the portions material here, I believe the regulations to be appropriate and authoritative, and that they should be sustained.